DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings in (Figure 1) are objected to as failing to comply with 37 CFR 1.84(p)(4) because there is no present descriptive legend for reference character number 100, 102, 104, 106, 108, 110, 112, 114 and 116 in the drawings of Figure 1. It becomes difficult for the Examiner to understand what the reference characters represent without having to view the specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1) and Floyd (US 10796371 B1) in view of Zimmermann (US 2020/0067703 A1).

Regarding Claim 1, Alieievdiscloses, a computer-implemented method, comprising: 2generating, via a computer system of a first vehicle, a smart contract including a 3request to perform a computation for distribution to one or more vehicles via a public 4blockchain, the smart contract including task data, expiration of the smart contract, and deadline 5for completion of the request (Jornod, [0036] In one example, the vehicles may execute a smart contract using blockchain-based cryptocurrencies or any distributed digital ledger technology.  [0037], The internal system 200 of each vehicle 110, 120 autonomously negotiates with other vehicle(s), and executes and monitors performance of the smart contract including the cryptocurrency transaction and performance of the requested action (such as transfer of data). [0045], If a collective convergence occurs, transactions are executed among the vehicles (e.g. cryptocurrency-based transactions) (508). The agreed plan is then performed until the period T expires (510). The negotiation process may then restart for the subsequent period.); 
Alieievdoes not explicitly disclose the following limitations that Floyd teaches:
6receiving identification information of a second vehicle of the one or more 7vehicles that is awarded the smart contract (Floyd, Col. 6, lines 28-39, an electronic device associated with each vehicle may execute an application to monitor operational autonomous vehicle data that is relevant to the enforcement of a smart contract. The application may interpret the operational data to generate a “transaction” or a time-stamped record of the relevant operational data. In one embodiment, the transaction may include an identification of the autonomous vehicle or operator, a time of the transaction, and an indication of one or more vehicle conditions relevant to a smart contract. In one embodiment, the application may process the operational data to create the indication of the vehicle condition.); 


Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:
8generating an encrypted random symmetric key, the encrypted random symmetric 9key encrypted using a public key of the second vehicle (Zimmermann, [0004], The secure distribution and use of the symmetric group key using the public key or the symmetric pair key in vehicle communication entails several advantages.); 

Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:
10encrypting the request to perform the computation using the encrypted random 11symmetric key (Zimmermann, [0007], encrypted symmetric group keys and the determined encrypted symmetric pair key in the direction of the second vehicle-side terminal.); 

Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:
12conveying the encrypted random symmetric key and the encrypted request to the 13second vehicle (Zimmermann, [0017], the second vehicle-side terminal, transmits the encrypted symmetric group key in the direction of the second vehicle-side terminal, receives an encrypted message from the second vehicle-side terminal, and decrypts the encrypted message depending on the symmetric group key.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encrypt the request from the computation within the encrypted symmetric key when performing the request to the vehicle to enhance security features.

14receiving a message from the second vehicle including completion data associated 15with the request (Jornod, [0029], if a vehicle requests road condition data, the data should be provided immediately otherwise the data might be obsolete. The invention provides a mechanism for rapid completion of the negotiation (convergence or failure).); 
Alieievdoes not explicitly disclose the following limitations that Floyd teaches:
and 16generating a completion notification, wherein the completion notification 17comprises instructions to transfer a predetermined value from a stored value account of the first 18vehicle to a stored value account of the second vehicle (Floyd, Col. 30, lines 16-29, The computer system may include one or more processors; a communication module adapted to communicate with one or more nodes of the distributed ledger; and a non-transitory program memory coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the computer system to: (1) monitor a plurality of sensors associated with a vehicle; (2) detect a change in a condition of the vehicle, the condition being associated with a smart contract of the plurality of smart contracts that governs the vehicle and/or an operator of the vehicle, or governs an autonomous vehicle system or technology mounted on the vehicle; (3) generate a transaction describing the detected change in the condition of the vehicle; and/or (4) transmit, to a server, the transaction. ). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the completion notification of the vehicles wherein the notifications instructions transmits to the vehicles which than is stored to enhance security features. 

Regarding Claim 8, Jornod, Floyd and Zimmerman disclose, a vehicle computer system comprising: 2one or more processors (Jornod, [0021], The internal system 200 may include a processor 210); and 3a memory having stored thereon instructions that, when executed by the one or 4more processors, cause the one or more processors to: 5generate a smart contract including a request to perform a computation for 6distribution to one or more computing systems via a public blockchain, the smart contract 7including task data, expiration of the smart contract, and deadline for completion of the 8request (Jornod, [0025], The internal system 200 includes application software stored in the memory 220 and running on the processor 210 for implementing methods for cooperative maneuvering of a vehicle, [0036] In one example, the vehicles may execute a smart contract using blockchain-based cryptocurrencies or any distributed digital ledger technology.  [0037], The internal system 200 of each vehicle 110, 120 autonomously negotiates with other vehicle(s), and executes and monitors performance of the smart contract including the cryptocurrency transaction and performance of the requested action (such as transfer of data).); 
Alieievdoes not explicitly disclose the following limitations that Floyd teaches:
9receive identification information of a computing system of the one or 10more computing systems that is awarded the smart contract (Floyd, Col. 6, lines 28-39, an electronic device associated with each vehicle may execute an application to monitor operational autonomous vehicle data that is relevant to the enforcement of a smart contract. The application may interpret the operational data to generate a “transaction” or a time-stamped record of the relevant operational data. In one embodiment, the transaction may include an identification of the autonomous vehicle or operator, a time of the transaction, and an indication of one or more vehicle conditions relevant to a smart contract. In one embodiment, the application may process the operational data to create the indication of the vehicle condition.); 
Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:
11generate an encrypted random symmetric key, the encrypted random 12symmetric key encrypted using a public key of the computing system (Zimmermann, [0004], The secure distribution and use of the symmetric group key using the public key or the symmetric pair key in vehicle communication entails several advantages.); 

Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:
13encrypt the request to perform the computation using the encrypted 14random symmetric key (Zimmermann, [0007], encrypted symmetric group keys and the determined encrypted symmetric pair key in the direction of the second vehicle-side terminal.); 
Alieievand Floyd does not explicitly disclose the following limitations that Zimmermann teaches:

15convey the encrypted random symmetric key and the encrypted request to  the computing system (Zimmermann, [0017], the second vehicle-side terminal, transmits the encrypted symmetric group key in the direction of the second vehicle-side terminal, receives an encrypted message from the second vehicle-side terminal, and decrypts the encrypted message depending on the symmetric group key.); 28receive a message from the computing system including completion data associate with the request (Jornod, [0029], if a vehicle requests road condition data, the data should be provided immediately otherwise the data might be obsolete. The invention provides a mechanism for rapid completion of the negotiation (convergence or failure).); 
Alieievdoes not explicitly disclose the following limitations that Floyd teaches:
and 19generate a completion notification, wherein the completion notification 20comprises instructions to transfer a predetermined value from a stored value account 21associated with the vehicle computer system to a stored value account associated with the 22computing system (Floyd, Col. 30, lines 16-29, The computer system may include one or more processors; a communication module adapted to communicate with one or more nodes of the distributed ledger; and a non-transitory program memory coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the computer system to: (1) monitor a plurality of sensors associated with a vehicle; (2) detect a change in a condition of the vehicle, the condition being associated with a smart contract of the plurality of smart contracts that governs the vehicle and/or an operator of the vehicle, or governs an autonomous vehicle system or technology mounted on the vehicle; (3) generate a transaction describing the detected change in the condition of the vehicle; and/or (4) transmit, to a server, the transaction. ).

Regarding Claim 113, Jornod, Floyd and Zimmerman disclose, the vehicle computer system of claim 8, 
Alieievdoes not explicitly disclose the following limitations that Zimmerman teaches:
wherein generating the smart 2contract comprises determining whether the vehicle has a stored value account balance that 3exceeds a predetermined value (Floyd, Col. 32, lines 9-20, The customer may allow a remote server, such as an enforcement server, to collect sensor, telematics, vehicle, mobile device, and other types of data discussed herein. With customer permission or affirmative consent, the data collected may be analyzed to provide certain benefits to customers. For instance, insurance cost savings may be provided to lower risk or risk averse customers. As described herein, rewards, including cryptocurrency, may be awarded to accounts associated with the customer).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the smart contract in the stored account that exceeds the value of the vehicle.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Rosales (US 20200249683 A1).

1Regarding Claim 2, Jornod, Floyd, Zimmerman and Rosales disclose, the computer-implemented method of claim 1, 
Jornod, Floyd and Zimmerman does not explicitly disclose the following limitans that Rosales teaches:
wherein generating the 2smart contract comprises: 3receiving a request for a computation workload (Rosales, [0110], provides workloads at the edge/cloud infrastructure that may provide computation resources to aid automated vehicles with extra information on the safety of their intended maneuvers); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the request of the workload when the smart code is generated to enhance security features.

4dividing the computation workload into one or more requests (Jornod, [0007], The vehicles are divided into a top group and a tail end group based on projection area information of the vehicles.); 
Jornod, Floyd and Zimmerman does not explicitly disclose the following limitans that Rosales teaches:
and 5selecting the request of the one or more requests for inclusion in the smart 6contract (Rosales, [0033], The communication protocol may indicate an agreement according to which the information is transmitted between two or more components. [0199], In a first phase, the one or more coordinator processors determine the chain of maneuver agreements, e.g., based on a response of each contacted vehicle.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the smart contract by selecting one or more request within the request to enhance security features.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1), Zimmermann (US 2020/0067703 A1) and Rosales (US 20200249683 A1) in view of Li (US 2020/0076884 A1).

1Regarding Claim 3, Jornod, Floyd, Zimmermann, Rosales and Li disclose, the computer-implemented method of claim 2, 
Jornod, Floyd, Zimmermann and Rosales does not explicitly disclose the following limitations that Li teaches:
wherein selecting one 2request of the one or more requests for inclusion in the smart contract comprises: 3determining that the computation workload exceeds available computing resources of the computer system (Li, [0228], the first device creates a first computing device account including first computing device account information about the first computing device. First computing device account information includes, e.g., processing capability information, memory information, and maximum file storage size information. Operation proceeds from step 906 to step 908.); 27 
Jornod, Floyd, Zimmermann and Rosales does not explicitly disclose the following limitations that Li teaches:
selecting the request such that remaining one or more requests do not exceed the available computing resources of the computer system (Li, [0077], the agent server 303 is a server or a gateway node that represents the client device 102, and only feeds back the final results to the client device 102. In some such embodiments, the client device 102 has minimal engagement in computing.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the determination of the workload which surpasses the resources of the computer system and selecting the request that do not surpass the system to enhance security features.

1Regarding Claim 4, Jornod, Floyd, Zimmermann, Rosales and Li disclose, the computer-implemented method of claim 1, 
Jornod, Floyd, Zimmermann and Rosales does not explicitly disclose the following limitations that Li teaches:
wherein the task data of 2the smart contract describes a type of request to be performed and computing resource 3requirements (Li, [0015], the client device sends out a task request, e.g., a machine learning (ML) task request for example, to a smart contract component of the blockchain. This task request includes in some embodiments task information on the task to be performed and/or processing requirements, e.g., the ML model size, dataset size, data format, etc., such that the smart contract component of the blockchain can use the task information to select providers from the network which are suitable for the task.[0016], The smart contract component of the blockchain, in response to a task request, algorithmically selects a set of providers, e.g., available computing devices, for the requested task.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the requirements within the smart contract wherein the task data is performed to enhance security features within the invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Shin (US 2017/0120911 A1).

1Regarding Claim 5, Jornod, Floyd, Zimmermann, and Shin disclose, the computer-implemented method of claim 1, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Shi teaches:
wherein the one or more 2vehicles are located within a predetermined distance of the first vehicle (Shin, [0011], from the distance sensor to a data point of the front vehicle, and maintain a distance to the front vehicle equal to or more than the predetermined distance when a distance between a data point of the front vehicle closest to the distance sensor and the average distance is a predetermined reference distance or more.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate vehicles within the distance of the main vehicle to enhance security features.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Rueckriemen (US 2021/0273819 A1).

Regarding Claim 16, Jornod, Floyd, Zimmermann and Rueckriemen disclose, the computer-implemented method of claim 1, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitation that Ruckeriemen teaches:
wherein the one or more 2vehicles include computing systems with available computing resources to complete the request (Rueckriemen, [0224], The system according to FIG. 3 enables the vehicle computer system 100 to retrieve the identifiers, i.e. for example the serial numbers, of one or more components 140, 160, 180 of the vehicle electronics installed in the vehicle in order to compile vehicle data 110 of the vehicle. [0233], sensor data may be transmitted in response to a request from the vehicle computer system.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include resources to complete the request of the vehicles within the computer to enhance security.

1Regarding Claim 7, Jornod, Floyd, Zimmermann and Rueckriemen disclose, the computer-implemented method of claim 1, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitation that Ruckeriemen teaches:
further comprising 2providing a public key of the first vehicle and communication instructions to the second vehicle(Rueckriemen, [0250],  In block 960, a transaction instruction is provided for the transaction of the program module from an address assigned to the first vehicle owner, which address is assigned to an asymmetric key pair of the first vehicle owner, to an address assigned to a second vehicle owner).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the public key of the vehicle with communication instructions to the other vehicles to enhance security features. 1
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Chen (US 2017/0364138 A1)
1Regarding Claim 9, Jornod, Floyd, Zimmermann and Chen disclose, the vehicle computer system of claim 8, 
Jornod, Floyd, and Zimmermann does not explicitly disclose the following limitations that Chen teaches:
wherein the computing system is 2a computing system of a separate vehicle (Chen, [0026], In some examples, a remote computing device may be a computing device that is separate from a computing device included in vehicle computing system 4.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the computing system of a separate vehicle to enhance security features.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Wahba (US 2020/0082650 A1).

1Regarding Claim 10, Jornod, Floyd, Zimmermann and Wahba disclose, the vehicle computer system of claim 8, 
Jornod, Floyd, Zimmermann does not explicitly disclose the following limitations that Wahba teaches:
wherein the computing system is 2a stationary computing system (Wahba, [0015], As used herein, a client device, a computing device, and/or a mobile computing device refer to devices corresponding to desktop computers, cellular devices or smartphones, laptop computers, tablet devices, etc.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the desktop of the computing system to enhance security. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Li (US 2020/0076884 A1).

Regarding Claim 11, Jornod, Floyd, Zimmermann and Li disclose,1Rega the vehicle computer system of claim 8, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Li teaches:
wherein the computing system is 2a cloud computing system (Li, [0057], When a heavy computing job is required, cloud computing is often a popular choice, [0058], computing devices and use them collectively through the use of blockchain, in a reliable manner as a super-computer or virtual cloud, to deal with heavy computing jobs or tasks).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cloud computing system to enhance security features.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Tran (US 2020/0117690 A1).

1Regarding Claim 12, Jornod, Floyd, Zimmermann and Tran disclose, the vehicle computer system of claim 8, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Tran teaches:
wherein encrypting the request 2comprises: 3generating a hash of the request to generate a message digest (Tran, [0094], The method of claim 1 comprising sending securely with the cloud application the one or more cloud storage object includes securely sending using a Wireless Encryption Protocol (WEP), Wireless-Wi-Fi Protected Access (WPA), Robust Security Network (RSN), Advanced Encryption Standard (AES), Data Encryption Standard (DES), Triple Data Encryption Standard (3DES), Secure Hash Algorithm (SHA), Message Digest-5 (MD-5)); 

Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Tran teaches:
and 4generating a signature of the message digest using a private key of the computing 5system, and wherein encrypting the request comprises encrypting the hash and the signature (Tran, [0249], encrypted, hash signature, proof of existence, or anonymous credential type of claim. Cleartext claims are directly readable, with no hashing or encryption. Public cleartext claims are intended for public identities with no expectation of privacy such as public records of ownership that can be fully verified, for example. Encrypted claims contain an encrypted version of a cleartext claim. Hash signature claims contain a specially encrypted tree of cleartext claims, where the identity owner can selectively reveal specific claims to specific relying parties.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the signature within the hash message by the private key and encrypting the hash with the signature to enhance security.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Floyd (US 10796371 B1) and Zimmermann (US 2020/0067703 A1) in view of Penilla (US 2020/0361335 A1).

Regarding Claim 114, Jornod, Floyd, Zimmermann and Penilla disclose, the vehicle computer system of claim 8, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Penilla teaches:
wherein the one or more 2computing systems comprise one or more vehicle computing systems, and wherein owners of the 3one or more vehicle computing systems have previously authorized use of computing resources 4to process requests from other vehicles (Penilla, [0208], In one embodiment, the communications of the vehicle and electronics of the vehicle will enable direct communication with a user of the vehicle. The user of the vehicle can include, for instance, the owner of the vehicle, a driver of the vehicle, or any third party having access to the vehicle (either to drive the vehicle, to monitor the vehicle remotely, etc.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the owners vehicle of the computing system to authorize the request of the resource to other vehicles to enhance security. 

Regarding Claim 115, Jornod, Floyd, Zimmermann and Penilla disclose, the vehicle computer system of claim 8, 
Jornod, Floyd and Zimmermann does not explicitly disclose the following limitations that Penilla teaches:
wherein the one or more computing systems are within a predetermined distance of the vehicle computer system and the 29one or more computing systems are in communication with the vehicle computer system over a short-range communication system (Penilla, [0210], the vehicles may establish peer-to-peer links to facilitate fast transfer of data. In other embodiments, vehicles may link to each other using pairing algorithms that allow the vehicles to exchange data using WiFi, Bluetooth, near field communication (NFC), or some other short range communication protocol. [0212], the vehicles can communicate directly with each other via a temporary pairing process. The temporary pairing process can be automatically enabled when vehicles become too close to each other, for example. When this happens, local communication between the vehicles, such as a peer-to-peer connection, Wi-Fi connection, NFC connection, or Bluetooth connection can be established to enable the vehicles to share information concerning their proximity to one another.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication of the vehicles using a wireless system to determine the distance of other vehicles to enhance security.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1) and Zimmermann (US 2020/0067703 A1)

Regarding Claim 116, Alieievand Zimmerman disclose, a non-transitory, computer-readable medium comprising instructions that, 2when executed by one or more processors, cause the one or more processors to: 3receive, at a local vehicle computing system, a smart contract including a request 4to perform a computation for a remote vehicle computing system, the request including task data, 5expiration of the smart contract, and a deadline for completion of the request (Jornod, [0036] In one example, the vehicles may execute a smart contract using blockchain-based cryptocurrencies or any distributed digital ledger technology.  [0037], The internal system 200 of each vehicle 110, 120 autonomously negotiates with other vehicle(s), and executes and monitors performance of the smart contract including the cryptocurrency transaction and performance of the requested action (such as transfer of data). [0045], If a collective convergence occurs, transactions are executed among the vehicles (e.g. cryptocurrency-based transactions) (508). The agreed plan is then performed until the period T expires (510). The negotiation process may then restart for the subsequent period.); 6generate a bid for the smart contract based at least in part on the task data and the 7deadline for completion of the request (Jornod, [0045], The agents must reach an agreement based on defined rules (rule-based algorithms), on bidding processes (market-based algorithms) for instance. Then the agents can get involved in a bidding mechanism where they would try to reach a consensus for engaging the collective behavior, such has negotiating prices, time of involvement, etc.); 
Alieievdoes not explicitly disclose the following limitations that Zimmermann teaches:
8receive an encrypted random symmetric key and encrypted request from the 9remote vehicle computing system, the encrypted random symmetric key and the encrypted 10request both encrypted using a public key of the local vehicle computing system (Zimmermann, [0004], The secure distribution and use of the symmetric group key using the public key or the symmetric pair key in vehicle communication entails several advantages.); 
Alieievdoes not explicitly disclose the following limitations that Zimmermann teaches:
11decrypt the encrypted random symmetric key using a private key of the local 12vehicle computing system (Zimmermann, [0030], decrypts the at least one encrypted symmetric group key with a private asymmetric individual key that is assigned to the second vehicle); 
Alieievdoes not explicitly disclose the following limitations that Zimmermann teaches:
13decrypt the encrypted request using the decrypted random symmetric key (Zimmermann, [0030], decrypted symmetric group key, and transmits the encrypted message in the direction of the first vehicle-side terminal.); 
Alieievdoes not explicitly disclose the following limitations that Zimmermann teaches:
14perform the request (Zimmermann, [0064], In response to the withdrawal request transmitted); 
Alieievdoes not explicitly disclose the following limitations that Zimmermann teaches:
15convey a message to the remote vehicle computing system including completion 16data associated with the request (Zimmermann, [0017], the second vehicle-side terminal, transmits the encrypted symmetric group key in the direction of the second vehicle-side terminal, receives an encrypted message from the second vehicle-side terminal, and decrypts the encrypted message depending on the symmetric group key.).  

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1) and Zimmermann (US 2020/0067703 A1) in view of Penilla (US 2020/0361335 A1).

1Regarding Claim 17, Jornod, Zimmermann and Penilla disclose, the non-transitory, computer-readable medium of claim 16, 
Jornod, Zimmermann does not explicitly disclose the following limitations that Penilla teaches:
wherein the 2instructions comprise further instructions, that, when executed by the one or more processors, 3cause the one or more processors to: 4encrypt the completion data using the private key of the local vehicle computing 5system before conveying the message to the remote vehicle computing system (Penilla, [0272], In one embodiment, the receipt of the encrypted e-keys 720 will also include code, logic, or program instructions that will request that the device ID of Bob's device 704 should be transferred to the vehicle along with the encrypted e-keys 720. At the vehicle, the vehicle will receive the encrypted e-keys and the device ID of Bob's device 704. The vehicle will hold a private key to unlock and un-encrypt the encrypted e-keys 720.  [0037], In one embodiment, the message may have a link to an application that can be launched, which can be used to complete the activation and access with the vehicle. In another embodiment, a simple link can be sent, which when selected will link the user to a webpage, which provides instructions for activating the access for the e-keys.)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the encryption of the data while using the private key and transporting the message of the vehicle to enhance security.

Regarding Claim 119, Jornod, Zimmermann and Penilla disclose the non-transitory, computer-readable medium of claim 16,
Jornod, Zimmermann does not explicitly disclose the following limitations that Penilla teaches:
wherein the remote vehicle computing system is within a predetermined distance of the first vehicle (Penilla, [0210], the vehicles may establish peer-to-peer links to facilitate fast transfer of data. In other embodiments, vehicles may link to each other using pairing algorithms that allow the vehicles to exchange data using WiFi, Bluetooth, near field communication (NFC), or some other short range communication protocol. [0212], the vehicles can communicate directly with each other via a temporary pairing process. The temporary pairing process can be automatically enabled when vehicles become too close to each other, for example. When this happens, local communication between the vehicles, such as a peer-to-peer connection, Wi-Fi connection, NFC connection, or Bluetooth connection can be established to enable the vehicles to share information concerning their proximity to one another.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the distance within the vehicles to enhance security features.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alieiev(EP 3525157 A1), Zimmermann (US 2020/0067703 A1) and Penilla (US 2020/0361335 A1) in view of Li (US 2020/0076884 A1).

1Regarding Claim 18, Jornod, Zimmermann, Penilla and LI disclose, the non-transitory, computer-readable medium of claim 16, 
Jornod, Zimmermann and Penilla does not explicitly disclose the following limitations that Li teaches. 
wherein the 2smart contract is received via a public blockchain (Li, [0017], the smart contract feeds back the rate to the client device which submitted the task request to the blockchain ). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the smart contract retrieves the blockchain to enhance security.
	
Regarding Claim 20, Jornod, Zimmermann, Penilla and LI disclose, the non-transitory, computer-readable medium of claim 16, 
Jornod, Zimmermann and Penilla does not explicitly disclose the following limitations that Li teaches. 
wherein the task data of the smart contract describes a type of request to be performed and computing resource requirements (Li, [0015], the client device sends out a task request, e.g., a machine learning (ML) task request for example, to a smart contract component of the blockchain. This task request includes in some embodiments task information on the task to be performed and/or processing requirements, e.g., the ML model size, dataset size, data format, etc., such that the smart contract component of the blockchain can use the task information to select providers from the network which are suitable for the task.[0016], The smart contract component of the blockchain, in response to a task request, algorithmically selects a set of providers, e.g., available computing devices, for the requested task.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the requirements of the computing device when the task data requests the requirements to enhance security.

Conclusion
25. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA A. SHAAWAT/Examiner, Art Unit 2433        


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433